     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 1 of 15 Page ID #:399



 1    Paul D. Supnik [SBN 52842]
 2    Email: paul@supnik.com
      9401 Wilshire Blvd., Suite 1250
 3
      Beverly Hills, CA 90212
 4    Telephone: 310-859-0100
      Facsimile: 310-388-5645
 5

 6    Attorney for Defendant Fwoosh LLC
 7

 8
                               UNITED STATES DISTRICT COURT
 9

10                        CENTRAL DISTRICT OF CALIFORNIA
11
                                    EASTERN DIVISION
12

13

14

15
      HAND CANDY TOYS LLC,                         Case No.: 5:21-cv-1040-JGB (KKx)
16
                  Plaintiff,
17
                                                   Hon. Jesus G. Bernal
18    vs.
19
      FWOOSH LLC,                                  STIPULATED PROTECTIVE
20                                                 ORDER
                  Defendant
21

22

23

24

25                1.     A. PURPOSES AND LIMITATIONS
26          Discovery in this action is likely to involve production of confidential,
27    proprietary, or private information for which special protection from public
28                                             1
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 2 of 15 Page ID #:400



 1    disclosure and from use for any purpose other than prosecuting this litigation may
 2    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 3
      enter the following Stipulated Protective Order. The parties acknowledge that this
 4
      Order does not confer blanket protections on all disclosures or responses to
 5
      discovery and that the protection it affords from public disclosure and use extends
 6
      only to the limited information or items that are entitled to confidential treatment
 7
      under the applicable legal principles. The parties further acknowledge, as set forth
 8
      in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 9
      to file confidential information under seal; Civil Local Rule 79-5 sets forth the
10
      procedures that must be followed and the standards that will be applied when a
11
      party seeks permission from the court to file material under seal.
12

13

14
            B. GOOD CAUSE STATEMENT

15           This action is likely to involve trade secrets, customer and pricing lists and
16    other valuable research, development, commercial, financial, technical and/or
17    proprietary information for which special protection from public disclosure and
18    from use for any purpose other than prosecution of this action is warranted. Such
19    confidential and proprietary materials and information consist of, among other
20    things, confidential business or financial information, information regarding
21    confidential business practices, or other confidential research, development, or
22    commercial information (including information implicating privacy rights of third
23    parties), information otherwise generally unavailable to the public, or which may
24
      be privileged or otherwise protected from disclosure under state or federal statutes,
25
      court rules, case decisions, or common law. Accordingly, to expedite the flow of
26
      information, to facilitate the prompt resolution of disputes over confidentiality of
27
      discovery materials, to adequately protect information the parties are entitled to
28                                             2
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 3 of 15 Page ID #:401



 1    keep confidential, to ensure that the parties are permitted reasonable necessary uses
 2    of such material in preparation for and in the conduct of trial, to address their
 3
      handling at the end of the litigation, and serve the ends of justice, a protective order
 4
      for such information is justified in this matter. It is the intent of the parties that
 5
      information will not be designated as confidential for tactical reasons and that
 6
      nothing be so designated without a good faith belief that it has been maintained in
 7
      a confidential, non-public manner, and there is good cause why it should not be
 8
      part of the public record of this case.
 9

10
             2.     DEFINITIONS
11
             2.1 Action: this pending federal lawsuit.
12

13
             2.2    Challenging Party: a Party or Non-Party that challenges the

14
      designation of information or items under this Order.

15           2.3 “CONFIDENTIAL” Information or Items: information (regardless of
16    how it is generated, stored or maintained) or tangible things that qualify for
17    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
18    the Good Cause Statement.
19           2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
20    their support staff).
21           2.5 Designating Party: a Party or Non-Party that designates information or
22    items that it produces in disclosures or in responses to discovery as
23    “CONFIDENTIAL.”
24
             2.6 Disclosure or Discovery Material: all items or information, regardless of
25
      the medium or manner in which it is generated, stored, or maintained (including,
26
      among other things, testimony, transcripts, and tangible things), that are produced
27
      or generated in disclosures or responses to discovery in this matter.
28                                              3
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 4 of 15 Page ID #:402



 1          2.7 Expert: a person with specialized knowledge or experience in a matter
 2    pertinent to the litigation who has been retained by a Party or its counsel to serve
 3
      as an expert witness or as a consultant in this Action.
 4
            2.8 House Counsel: attorneys who are employees of a party to this Action.
 5
      House Counsel does not include Outside Counsel of Record or any other outside
 6
      counsel.
 7
            2.9    Non-Party: any natural person, partnership, corporation, association,
 8
      or other legal entity not named as a Party to this action.
 9
            2.10 Outside Counsel of Record: attorneys who are not employees of a
10
      party to this Action but are retained to represent or advise a party to this Action
11
      and have appeared in this Action on behalf of that party or are affiliated with a law
12

13
      firm which has appeared on behalf of that party, and includes support staff.

14
            2.11 Party: any party to this Action, including all of its officers, directors,

15    employees, consultants, retained experts, and Outside Counsel of Record (and their
16    support staffs).
17          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
18    Discovery Material in this Action.
19          2.13 Professional Vendors: persons or entities that provide litigation support
20    services (e.g., photocopying, videotaping, translating, preparing exhibits or
21    demonstrations, and organizing, storing, or retrieving data in any form or medium)
22    and their employees and subcontractors.
23          2.14 Protected Material: any Disclosure or Discovery Material that is
24
      designated as “CONFIDENTIAL.”
25
            2.15 Receiving Party: a Party that receives Disclosure or Discovery
26
      Material from a Producing Party.
27

28                                               4
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 5 of 15 Page ID #:403



 1          3.     SCOPE
 2          The protections conferred by this Stipulation and Order cover not only
 3
      Protected Material (as defined above), but also (1) any information copied or
 4
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5
      compilations of Protected Material; and (3) any testimony, conversations, or
 6
      presentations by Parties or their Counsel that might reveal Protected Material.
 7
            Any use of Protected Material at trial shall be governed by the orders of the
 8
      trial judge. This Order does not govern the use of Protected Material at trial.
 9
            4.     DURATION
10
            Even after final disposition of this litigation, the confidentiality obligations
11
      imposed by this Order shall remain in effect until a Designating Party agrees
12

13
      otherwise in writing or a court order otherwise directs. Final disposition shall be

14
      deemed to be the later of (1) dismissal of all claims and defenses in this Action,

15    with or without prejudice; and (2) final judgment herein after the completion and
16    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17    including the time limits for filing any motions or applications for extension of
18    time pursuant to applicable law.
19          5.     DESIGNATING PROTECTED MATERIAL
20          5.1 Exercise of Restraint and Care in Designating Material for Protection.
21    Each Party or Non-Party that designates information or items for protection under
22    this Order must take care to limit any such designation to specific material that
23    qualifies under the appropriate standards. The Designating Party must designate for
24
      protection only those parts of material, documents, items, or oral or written
25
      communications that qualify so that other portions of the material, documents,
26
      items, or communications for which protection is not warranted are not swept
27
      unjustifiably within the ambit of this Order.
28                                              5
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 6 of 15 Page ID #:404



 1          Mass, indiscriminate, or routinized designations are prohibited. Designations
 2    that are shown to be clearly unjustified or that have been made for an improper
 3
      purpose (e.g., to unnecessarily encumber the case development process or to
 4
      impose unnecessary expenses and burdens on other parties) may expose the
 5
      Designating Party to sanctions.
 6
             If it comes to a Designating Party’s attention that information or items that
 7
      it designated for protection do not qualify for protection, that Designating Party
 8
      must promptly notify all other Parties that it is withdrawing the inapplicable
 9
      designation.
10
            5.2 Manner and Timing of Designations. Except as otherwise provided in
11
      this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
12

13
      stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

14
      under this Order must be clearly so designated before the material is disclosed or

15    produced.
16          Designation in conformity with this Order requires:
17          (a) for information in documentary form (e.g., paper or electronic
18    documents, but excluding transcripts of depositions or other pretrial or trial
19    proceedings), that the Producing Party affix at a minimum, the legend
20    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
21    contains protected material. If only a portion or portions of the material on a page
22    qualifies for protection, the Producing Party also must clearly identify the
23    protected portion(s) (e.g., by making appropriate markings in the margins).
24
             A Party or Non-Party that makes original documents available for
25
      inspection need not designate them for protection until after the inspecting Party
26
      has indicated which documents it would like copied and produced. During the
27
      inspection and before the designation, all of the material made available for
28                                              6
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 7 of 15 Page ID #:405



 1    inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
 2    identified the documents it wants copied and produced, the Producing Party must
 3
      determine which documents, or portions thereof, qualify for protection under this
 4
      Order. Then, before producing the specified documents, the Producing Party must
 5
      affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 6
      If only a portion or portions of the material on a page qualifies for protection, the
 7
      Producing Party also must clearly identify the protected portion(s) (e.g., by making
 8
      appropriate markings in the margins).
 9
            (b)    for testimony given in depositions that the Designating Party identify
10
      the Disclosure or Discovery Material on the record, before the close of the
11
      deposition all protected testimony.
12

13
            (c)    for information produced in some form other than documentary and

14
            for any other tangible items, that the Producing Party affix in a prominent

15    place on the exterior of the container or containers in which the information is
16    stored the legend “CONFIDENTIAL.” If only a portion or portions of the
17    information warrants protection, the Producing Party, to the extent practicable,
18    shall identify the protected portion(s).
19          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
20    failure to designate qualified information or items does not, standing alone, waive
21    the Designating Party’s right to secure protection under this Order for such
22    material. Upon timely correction of a designation, the Receiving Party must make
23    reasonable efforts to assure that the material is treated in accordance with the
24
      provisions of this Order.
25

26
            6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
27

28                                               7
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 8 of 15 Page ID #:406



 1          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
 2    designation of confidentiality at any time that is consistent with the Court’s
 3
      Scheduling Order.
 4
            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 5
      resolution process under Local Rule 37.1 et seq. including the Joint Stipulation
 6
      requirement.
 7
            6.3 The burden of persuasion in any such challenge proceeding shall be on
 8
      the Designating Party. Frivolous challenges, and those made for an improper
 9
      purpose (e.g., to harass or impose unnecessary expenses and burdens on other
10
      parties) may expose the Challenging Party to sanctions. Unless the Designating
11
      Party has waived or withdrawn the confidentiality designation, all parties shall
12

13
      continue to afford the material in question the level of protection to which it is

14
      entitled under the Producing Party’s designation until the Court rules on the

15    challenge.
16

17          7.       ACCESS TO AND USE OF PROTECTED MATERIAL
18          7.1 Basic Principles. A Receiving Party may use Protected Material that is
19    disclosed or produced by another Party or by a Non-Party in connection with this
20    Action only for prosecuting, defending, or attempting to settle this Action. Such
21    Protected Material may be disclosed only to the categories of persons and under
22    the conditions described in this Order. When the Action has been terminated, a
23    Receiving Party must comply with the provisions of section 13 below (FINAL
24
      DISPOSITION).
25
            Protected Material must be stored and maintained by a Receiving Party at a
26
      location and in a secure manner that ensures that access is limited to the persons
27
      authorized under this Order.
28                                               8
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 9 of 15 Page ID #:407



 1          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
 2    otherwise ordered by the court or permitted in writing by the Designating Party, a
 3
      Receiving Party may disclose any information or item designated
 4
      “CONFIDENTIAL” only to:
 5
            (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 6
      well as employees of said Outside Counsel of Record to whom it is reasonably
 7
      necessary to disclose the information for this Action;
 8
            (b)    the officers, directors, and employees (including House Counsel) of
 9
      the Receiving Party to whom disclosure is reasonably necessary for this Action;
10
            (c)    Experts (as defined in this Order) of the Receiving Party to whom
11
      disclosure is reasonably necessary for this Action and who have signed the
12

13
            “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14
            (d)    the court and its personnel;

15          (e)    court reporters and their staff;
16          (f)    professional jury or trial consultants, mock jurors, and Professional
17    Vendors to whom disclosure is reasonably necessary for this Action and who have
18    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19          (g)    the author or recipient of a document containing the information or a
20    custodian or other person who otherwise possessed or knew the information;
21          (h)    during their depositions, witnesses ,and attorneys for witnesses, in the
22    Action to whom disclosure is reasonably necessary provided: (1) the deposing
23    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
24
      they will not be permitted to keep any confidential information unless they sign the
25
      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
26
      agreed by the Designating Party or ordered by the court. Pages of transcribed
27
      deposition testimony or exhibits to depositions that reveal Protected Material may
28                                             9
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 10 of 15 Page ID #:408



 1     be separately bound by the court reporter and may not be disclosed to anyone
 2     except as permitted under this Stipulated Protective Order; and
 3
             (i)      any mediator or settlement officer, and their supporting personnel,
 4
             mutually agreed upon by any of the parties engaged in settlement
 5
       discussions.
 6

 7
             8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
 8
       PRODUCED IN OTHER LITIGATION
 9
             If a Party is served with a subpoena or a court order issued in other litigation
10
       that compels disclosure of any information or items designated in this Action as
11
       “CONFIDENTIAL,” that Party must:
12

13
             (a)      promptly notify in writing the Designating Party. Such notification

14
             shall include a copy of the subpoena or court order;

15           (b)      promptly notify in writing the party who caused the subpoena or order
16     to issue in the other litigation that some or all of the material covered by the
17     subpoena or order is subject to this Protective Order. Such notification shall
18     include a copy of this Stipulated Protective Order; and
19           (c)      cooperate with respect to all reasonable procedures sought to be
20     pursued by the Designating Party whose Protected Material may be affected.
21           If the Designating Party timely seeks a protective order, the Party served
22     with the subpoena or court order shall not produce any information designated in
23     this action as “CONFIDENTIAL” before a determination by the court from which
24
       the subpoena or order issued, unless the Party has obtained the Designating Party’s
25
       permission. The Designating Party shall bear the burden and expense of seeking
26
       protection in that court of its confidential material and nothing in these provisions
27

28                                               10
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 11 of 15 Page ID #:409



 1     should be construed as authorizing or encouraging a Receiving Party in this Action
 2     to disobey a lawful directive from another court.
 3

 4
             9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5
       PRODUCED IN THIS LITIGATION
 6
             (a)    The terms of this Order are applicable to information produced by a
 7
       Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 8
       produced by Non-Parties in connection with this litigation is protected by the
 9
       remedies and relief provided by this Order. Nothing in these provisions should be
10
       construed as prohibiting a Non-Party from seeking additional protections.
11
             (b)    In the event that a Party is required, by a valid discovery request, to
12

13
       produce a Non-Party’s confidential information in its possession, and the Party is

14
       subject to an agreement with the Non-Party not to produce the Non-Party’s

15     confidential information, then the Party shall:
16           (1)    promptly notify in writing the Requesting Party and the Non-Party
17           that some or all of the information requested is subject to a confidentiality
18     agreement with a Non-Party;
19           (2)    promptly provide the Non-Party with a copy of the Stipulated
20     Protective Order in this Action, the relevant discovery request(s), and a reasonably
21     specific description of the information requested; and
22           (3)    make the information requested available for inspection by the Non-
23     Party, if requested.
24
             (c)    If the Non-Party fails to seek a protective order from this court within
25
       14 days of receiving the notice and accompanying information, the Receiving
26
       Party may produce the Non-Party’s confidential information responsive to the
27
       discovery request. If the Non-Party timely seeks a protective order, the Receiving
28                                             11
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 12 of 15 Page ID #:410



 1     Party shall not produce any information in its possession or control that is subject
 2     to the confidentiality agreement with the Non-Party before a determination by the
 3
       court. Absent a court order to the contrary, the Non-Party shall bear the burden
 4
       and expense of seeking protection in this court of its Protected Material.
 5

 6
             10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7
             If a Receiving Party learns that, by inadvertence or otherwise, it has
 8
       disclosed Protected Material to any person or in any circumstance not authorized
 9
       under this Stipulated Protective Order, the Receiving Party must immediately (a)
10
       notify in writing the Designating Party of the unauthorized disclosures, (b) use its
11
       best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
12

13
       the person or persons to whom unauthorized disclosures were made of all the terms

14
       of this Order, and (d) request such person or persons to execute the

15     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
16     A.
17           11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18     PROTECTED MATERIAL
19           When a Producing Party gives notice to Receiving Parties that certain
20     inadvertently produced material is subject to a claim of privilege or other
21     protection, the obligations of the Receiving Parties are those set forth in Federal
22     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
23     whatever procedure may be established in an e-discovery order that provides for
24
       production without prior privilege review. Pursuant to Federal Rule of Evidence
25
       502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
26
       of a communication or information covered by the attorney-client privilege or
27

28                                               12
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 13 of 15 Page ID #:411



 1     work product protection, the parties may incorporate their agreement in the
 2     stipulated protective order submitted to the court.
 3

 4
             12.    MISCELLANEOUS
 5
             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6
       person to seek its modification by the Court in the future.
 7
             12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8
       Protective Order no Party waives any right it otherwise would have to object to
 9
       disclosing or producing any information or item on any ground not addressed in
10
       this Stipulated Protective Order. Similarly, no Party waives any right to object on
11
       any ground to use in evidence of any of the material covered by this Protective
12

13
       Order.

14
             12.3 Filing Protected Material. A Party that seeks to file under seal any

15     Protected Material must comply with Civil Local Rule 79-5. Protected Material
16     may only be filed under seal pursuant to a court order authorizing the sealing of the
17     specific Protected Material at issue. If a Party's request to file Protected Material
18     under seal is denied by the court, then the Receiving Party may file the
19     information in the public record unless otherwise instructed by the court.
20

21           13.    FINAL DISPOSITION
22           After the final disposition of this Action, as defined in paragraph 4, within
23     60 days of a written request by the Designating Party, each Receiving Party must
24
       return all Protected Material to the Producing Party or destroy such material. As
25
       used in this subdivision, “all Protected Material” includes all copies, abstracts,
26
       compilations, summaries, and any other format reproducing or capturing any of the
27
       Protected Material. Whether the Protected Material is returned or destroyed, the
28                                             13
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 14 of 15 Page ID #:412



 1     Receiving Party must submit a written certification to the Producing Party (and, if
 2     not the same person or entity, to the Designating Party) by the 60 day deadline that
 3
       (1) identifies (by category, where appropriate) all the Protected Material that was
 4
       returned or destroyed and (2)affirms that the Receiving Party has not retained any
 5
       copies, abstracts, compilations, summaries or any other format reproducing or
 6
       capturing any of the Protected Material. Notwithstanding this provision, Counsel
 7
       are entitled to retain an archival copy of all pleadings, motion papers, trial,
 8
       deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 9
       and trial exhibits, expert reports, attorney work product, and consultant and expert
10
       work product, even if such materials contain Protected Material. Any such archival
11
       copies that contain or constitute Protected Material remain subject to this
12

13
       Protective Order as set forth in Section 4 (DURATION).

14
              14.   Any violation of this Order may be punished by any and all

15     appropriate measures including, without limitation, contempt proceedings and/or
16     monetary sanctions.
17

18     GOOD CAUSE APPEARING, IT IS SO ORDERED.
19

20

21     DATED: August 11, 2021                  ____________________________________
22                                             HONORABLE KENLY KIYA KATO
                                               UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28                                               14
     Case 5:21-cv-01040-JGB-KK Document 25 Filed 08/11/21 Page 15 of 15 Page ID #:413



 1                                         EXHIBIT A
 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
             I,     _____________________________ [print or type full name], of
 4
             _________________ [print or type full address], declare under penalty of
 5
       perjury that I have read in its entirety and understand the Stipulated Protective
 6
       Order that was issued by the United States District Court for the Central District of
 7
       California on [date] in the case of Hand Candy Toys LLC v. Fwoosh LLC, Case
 8
       No.: 5:21-cv-1040-JGB (KKx). I agree to comply with and to be bound by all the
 9
       terms of this Stipulated Protective Order and I understand and acknowledge that
10
       failure to so comply could expose me to sanctions and punishment in the nature of
11
       contempt. I solemnly promise that I will not disclose in any manner any
12

13
       information or item that is subject to this Stipulated Protective Order to any person

14
       or entity except in strict compliance with the provisions of this Order. I further

15     agree to submit to the jurisdiction of the United States District Court for the
16     Central District of California for the purpose of enforcing the terms of this
17     Stipulated Protective Order, even if such enforcement proceedings occur after
18     termination of this action. I hereby appoint __________________________ [print
19     or type full name] of _______________________________________ [print or
20     type full address and telephone number] as my California agent for service of
21     process in connection with this action or any proceedings related to enforcement of
22     this Stipulated Protective Order.
23           Date: ______________________________________
24
             City and State where sworn and signed: ____________________________
25
             Printed name: _______________________________
26
             Signature: _________________________
27

28                                               15
